United States Court of Appeals
                        For the First Circuit

No. 12-2031

                      LOUIS PAOLINO; MARIE ISSA,

                       Plaintiffs, Appellants,

                                    v.

      JF REALTY, LLC; JOSEPH I. FERREIRA; ROBERT YABROUDY;
     LKQ ROUTE 16 USED AUTO PARTS, INC., d/b/a Advanced Auto
    Recycling; JOSEPH I. FERREIRA, Trustee of The Joseph I.
                          Ferreira Trust,

                        Defendants, Appellees.



                             ERRATA SHEET

     The opinion of this Court issued on March 13, 2013, is amended
as follows:

     On page 15, footnote 7, line 2, "defendant's" is amended to
read "defendants'".

     On page    17,   line   14,   "property's"   is   amended   to   read
"Property's".